Citation Nr: 1456895	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  13-08 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis, to include psoriatic arthritis and degenerative arthritis of the lower extremities and as secondary to his service connected right foot disorder or psoriasis ("arthritic disability").  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 




INTRODUCTION

The Veteran had active military duty from June 1958 to June 1961.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  Subsequent jurisdiction of the matter was transferred to the RO in Winston-Salem, North Carolina.  

This claim was previously before the Board in September 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Chronic arthritis was not manifested in service and was not manifest within one year thereafter; and the evidence has not been shown that chronic arthritis is not related to service.  

2.  Chronic arthritis was not caused or aggravated by the Veteran's service connected right foot disability or service connected psoriasis.  





CONCLUSION OF LAW

Chronic arthritis was not incurred in or aggravated by service, was not caused or aggravated by the service connected right foot disability and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.307, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 
  
In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a), such as arthritis.  See Dorland's Illustrated Medical Dictionary 531 (30th ed. 2003) (defining degenerative joint disease as osteoarthritis).  Service connection may be awarded if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed n §3.309(a).").  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Arthritis

The Veteran has asserted service connection for arthritis, to include psoriatic arthritis and degenerative arthritis of the lower extremities or as secondary to his service connected right foot disorder or his psoriasis.  Specifically, the Veteran claims that his service-connected right foot disorder or psoriasis has caused his lower extremity arthritis.  On his February 2013 VA-Form 9 the Veteran states that he has to use a walker all the time and his arthritis caused him to fall in 2012 and broke his left femur and hip.  He states that he cannot sleep because his right leg and foot are numb.  He claims that his whole body suffers psoriatic arthritis.  The Veteran also cited medical treatise discussing psoriatic arthritis.  The Veteran does carry diagnosis of psoriatic arthritis and degenerative joint disease, which is an enumerated chronic disease within the meaning of 38 U.S.C.A. § 1101.  As such, the first element of service connection has been satisfied.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

Upon review of the Veteran's service treatment records, there is a September 1958 notation of a lumbosacral pain for more than two and half months.  He had no limitation of motion.  He was advised to get a bed board.  On the Veteran's April 1961 report of medical history he reported that he was in good health and did not have nor ever have swollen or painful joints; cramps in his legs; arthritis, rheumatism; bone joint or other deformity.  The Veteran's separation physical conducted in April 1961 was normal upon clinical evaluation. 

The Veteran underwent a VA examination in September 2014 for his claimed arthritis disability.  The examiner stated that the Veteran did not have a diagnosis of arthritis of the ankle at the time of the examination.  At the time of the examination the Veteran reported that he never have any problems his lower limbs or joints until his 2012 left hip replacement.  He states that ever since the replacement he cannot feel anything below his hips.  At the examination, he reported that his ankles ache, like a toothache, he is numb from the waist down, and everything aches.  He also told the examiner that he cannot work to make money for food so he needs the VA to pay him more.  

Upon examination, the Veteran's ankles were evaluated as normal.  There was no evidence of pain with weight bearing.  Additionally, there was no evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no loss of function or range of motion after three repetitions bilaterally.  Further, the examiner concluded that there was no evidence of pain, weakness, fatigability or incoordination significantly limiting the functional ability of the ankles with repeated use over a period of time.  The Veteran did not report flare-ups.  The examiner noted that the Veteran has severe degenerative disc disease, degenerative joint disease of the lumbar and cervical spine, osteopenia and a left hip replacement, which are all known contributing factors to bilateral lower extremity symptoms of pain, radiculopathy and general decreased function.  

The Veteran's back was also examined in September 2014.  The Veteran was diagnosed with degenerative disc degenerative disc disease, degenerative joint disease of the lumbar and cervical spine, osteopenia with residual right foot drop.  At the time of the examination, the Veteran reported that his back has hurt for many years.  He reported that his back pain goes from his low back to the neck and the pain is constant.  He cannot tell if his low back pain goes into his lower body because the lower body is numb.  

The examiner also diagnosed the Veteran with left hip osteopenia, status post-operative left hip hemiarthroplasty, as well as right hip minimal degenerative changes.  Veteran suffered a fall in 2012 and underwent a hip replacement.  The Veteran reported that both hips ache all the time, but mainly the left one, and both hips are numb.  The examiner noted that the Veteran has chronic residuals consisting of severe painful motion or weakness.  

The Veteran's knees and lower legs were evaluated at the same examination.  The Veteran was diagnosed with bilateral knee strain.  The Veteran has been diagnosed with osteopenia.  In 2012, he fell on some carpet, broke his left femur, and left hip.  He reported that both of knees hurt due to arthritis getting into joints.  

The examiner noted that in 2008 the Veteran reported that his joints bother him, especially his knees and hips.  At this examination, he reported that his hips and knees began hurting many years prior to the examination, but well after service.  He was diagnosed in 2008 with psoriatic arthritis.  The Veteran's file did not include any ankle or knee x-rays and no chronic complaints of ankle or knee conditions were found in the medical record.  There is a private note from Dr. L from September 1981 stating that the Veteran sustained an injury in 1981 when attempting to lift a straw blowing machine.  He was diagnosed with acute back strain with right sciatica.  Lastly, the examiner noted that the Veteran does carry active diagnosis of thoracolumbar radiculopathy, psoriatic arthritis, skin cancer, cervical decompression, Raynaud's phenomenon, hypothyroidism and a foot drop.  

The examiner opined that the Veteran's degenerative disc disease and degenerative joint disease of the spine, bilateral knee condition, claimed bilateral ankle pain and bilateral hip condition are less likely as not due to military service.  He based this opinion on the fact that his military service treatment records are void of complaints or treatment of a chronic back, bilateral knee, bilateral ankle, or bilateral hip condition during military service.  His medical records do not indicated the presence of degenerative changes until many years after military service.  

The examiner also opined that his degenerative disc disease and degenerative joint disease of the spine, bilateral knee condition, claimed bilateral ankle pain and bilateral hip condition are less likely than not secondary to the Veteran's service connected right foot disorder.  The examiner's opinion is based on the fact that medical evidence does not support the claim that arthritis in the spine, knees, hips and ankles are a result of or secondary to a service connected right foot disorder.   

Lastly, the examiner opined that degenerative disc disease and degenerative joint disease of the spine, bilateral knee condition, claimed bilateral ankle pain and bilateral hip condition are less likely than not aggravated beyond their natural progression by the Veteran's service connected right foot disorder.  The rationale offered by the examiner is that medical evidence does not support the claim that arthritis in the spine, knees, hips and ankles are a result of or secondary to a service connected right foot disorder.  

The Veteran was also afforded a VA examination in October 2010.  At the time of the examination the Veteran stated that he had pain and swelling in the joints and continued to have hip pain and bilateral knee pain with swelling.  He reported that he takes Motrin, methotrexate folic acid and tramadol to manage his disabilities.  The examiner noted bony joint enlargement of both knees, tenderness was noted on the right ankle and left hip.  Upon x-ray examination, the knees were normal bilaterally.  At the time of the examination, the examiner stated that there was no evidence of psoriatic arthritis.  Even though the Veteran carries a diagnosis of psoriatic arthritis, his ESR in May 2009 was 4, which is normal.  The examiner in 2009 stated that it would be unusual for a systemic inflammatory condition such as psoriatic arthritis and that none of his x-rays shows changes of psoriatic arthritis in his joints.  There were no findings of nail pitting, which has an association with psoriatic arthritis or sclerosis/ankylosis of the Veteran's joints.  At the time, the Veteran was diagnosed with degenerative arthritis.  The Veteran told the examiner that he had an operation on his cervical spine in the late 1980's or 1990's for neck pain, diagnosed as degenerative arthritis.  

The Veteran underwent a VA examination in December 2008 for his arthritis in the hips and knees.  At this time, the Veteran complained of pain in both his hips and knees bilaterally.  At this time he was diagnosed with arthritis, but the examiner stated that the Veteran's arthritis of the hips and knees were less likely than not to be psoriatic arthritis.  

The Veteran underwent an examination in May 2003 regarding the pain in his lower back.  At this time, he was diagnosed with degenerative disc disease of the lower back.  The examiner did not believe that it was at all likely that the Veteran's service connected foot condition caused the back to degenerate to a degree.  The examiner did not believe that his back condition was as likely as not due the back condition he complained of in service.  First, the Veteran, though he complained of back pain in service, when he was examined years later, he had apparently completely recovered and normal examinations of the back in the previous 10 years.  It was not until the present decade that the Veteran began complaining of his back.  The examiner did not impugn his in-service complaints of his back, but believed that activities as a civilian are largely responsible for his degeneration.  

Treatment records from the Ashville VAMC in May 2009 show that the Veteran complained of pain in his shoulders bilaterally and decreased range of motion.  It was reported that he had polyarthralgia and joint swelling.  At this time, he was diagnosed with psoriatic arthritis.  However, these treatment records do not show any complaints of the lower extremities.  Another treatment notes from the Ashville VA from February 2007 states that the Veteran has left cervical foraminal stenosis, with the right far more symptomatic.  Psoriatic arthritis was a possible diagnosis at this time, but the etiology was still unknown.  

There is a treatment note from November 1980 stating that three years prior the Veteran suffered some whiplash and since complained of arthritis in his neck, shoulders and left hip.  A treatment note from August 1995, diagnosis the Veteran with cervical stenosis at C5/6 and C6/7. 

In a May 2014 statement from the Veteran's representative, a claim was made that his arthritic disabilities and lower extremity numbness was due to a metal implant from a leg bone and hip replacement that was necessary because of his service connected psoriasis.  However, it is well documented that his hip replacement was due to a fall he experienced in 2012; additionally the Veteran is diagnosed with osteopenia causing him to break his left femur and left hip as a result of the fall.  Further, as the Veteran is not service connected for a left hip disability or his left hip replacement, any disabilities secondary to this cannot be service connected.  

The Board has reviewed all the evidence of record including the Veteran's statements that he believes his psoriasis has caused his psoriatic arthritis.  However, as will be discussed in further detail below, the Veteran is not competent to give a diagnosis of his current disabilities or to provide an etiology of his current diagnosis of psoriatic arthritis in this particular case.  

The Board finds the Veteran does not have a current diagnosis of psoriatic arthritis.  In making this finding, the Board carefully considered the records from 2007 noting a diagnosis of psoriatic arthritis.  See e.g. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007) to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).  The only diagnosis of psoriatic arthritis is from the Ashville VAMC from 2007.  However, these records do not provide any explanation or rationale for such a diagnosis and the VA examinations consistently concluded that the Veteran did not have a diagnosis of psoriatic arthritis.  Rather, he was diagnosed with degenerative disc disease, degenerative joint disease of the lumbar and cervical spine, osteopenia with residual right foot drop which was not considered to be secondary to his service connected psoriasis or right foot disorder or aggravated by his psoriasis or right foot disorder.  The Veteran was diagnosed with left hip osteopenia, status post-operative left hip hemiarthroplasty, as well as right hip minimal degenerative changes that was also not considered secondary to his right foot disorder.  Lastly, the Veteran was diagnosed with bilateral knee strain that was not considered secondary to his service connected psoriasis or right foot disorder.  

To the extent to which the Veteran has other diagnoses, including degenerative disc disease, degenerative joint disease and osteopenia, there is no evidence of record that links the Veteran's current arthritis to his service.  VA examiners have consistently concluded that the arthritis was less likely than not due to service. 

As the Veteran has a diagnosis of arthritis which is one of the listed chronic diseases, the Board carefully considered whether service connection was warranted under 38 C.F.R. § 3.303(b) or on a presumptive basis.  As explained by the Court in Walker, there are two ways to establish service connection for a chronic disease.  In this case, the Veteran was not diagnosed with arthritis during service and it was not identified.  Furthermore, he did not have characteristic manifestations of the disease process (arthritis) during service and arthritis was not noted during service.  As such, the chronic disease (arthritis) of any of the lower extremities was not established and was not subject to legitimate question during service.  Furthermore, there is no evidence reflecting arthritis to a compensable degree within one year of the Veteran's separation from service.  Accordingly, in order to establish service connection the Veteran must demonstrate a continuity of symptomatology. 

A review of the record reflects no lay or medical evidence of continuity of symptomatology.  In fact, the first indication of any form of complaint or treatment for the lower extremities is in 1980 when the Veteran was seen for whiplash that affected his neck and back and the Veteran stated at his VA examination in 2009 that in the late 1980's or 1990's he had surgery on his back and was diagnosed with degenerative arthritis.  Nothing at that time suggested an in-service onset.  In other words, there is a gap of at least 20 years between the Veteran's discharge from service and the diagnosis of arthritis.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More significantly, there is not silence alone in the present case.  Rather, at separation from service in April 1961, the Veteran's lower extremities and spine and other musculoskeletal system were evaluated as normal.  Regular complaints of pain in the joints begin in 1980's, there is evidence, as noted above, that the Veteran suffered whiplash, and he also sustained an injury in 1981 when he was attempting to lift a straw blowing machine.  All the evidence suggest that the Veteran's back, neck and lower extremity joint pain began in the 1980's with the first diagnosis of arthritis in the late 1980's and the etiology of his arthritis was not linked to his psoriasis.  

The Veteran has adamantly argued that his current arthritis is either directly related to service or secondary to his psoriasis or his foot disorder.  However, at this time there is nothing in the record to suggest this nexus.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).

The Veteran has had several examinations and none of his examiners have made any connection of the Veteran's current complaints of joint pain to his currently service connected disability of psoriasis or his right foot disorder.  Specifically, the examiner in 2014 stated that it was less likely than not that his current joint pain was secondary to his right foot disorder or was aggravated by his right foot disorder.  The examiner in 2009 stated that it would be unusual for his current condition to be caused by psoriatic arthritis.  At the 2008 VA examination, the examiner stated that even though he was diagnosed with arthritis, that the Veteran's arthritis of the hips and knees were less likely than not to be psoriatic arthritis.  Further, in May 2003 the examiner stated that he did not believe that it was at all likely that the Veteran's service connected foot condition caused the back to degenerate to a degree.  

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  It has also been observed that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).

In the present case, there are numerous negative opinions and the Board finds the March 2014, 2010, 2008 and 2003 VA examinations to be particularly probative.  The examiners reviewed the record, considered the Veteran's subjective complaints, including his report of pain, examined the Veteran, and identified his disabilities and diagnosed the Veteran.  None of the examiners diagnosed the Veteran with psoriatic arthritis nor have any of them linked the Veteran's arthritic symptoms to his psoriasis or his right foot disability.  All of the examiners provided well-reasoned arguments and used medical and x-ray evidence to diagnose and opine on the etiology of the Veteran's current condition.  

In fact, the only evidence that truly links the Veteran's current arthritic condition to service, to the Veteran's service connected psoriasis or his service connected right foot disorder are the Veteran's assertions.  The Veteran's seems to rely heavily on a diagnosis from Ashville VAMC and medical treatises discussing the link between psoriasis and psoriatic arthritis.  The Veteran contends in a May 2011 statement that because he carries a diagnosis of psoriatic arthritis he should be service connected for such disability.  In a January 2011, he states that because he is service connected for psoriasis and has a diagnosis for psoriatic arthritis that one has caused the other.  He contends that even though the examiner in 2009 stated that his ESR levels do not show evidence of psoriatic arthritis that he should be still be service connected for psoriatic arthritis because one doctor at the Ashville VAMC diagnosed him with it.  However, the Board would like to note that service connected for his arthritis is not being denied because one doctor in 2009 stated that he does not have psoriatic arthritis, many doctors on many different VA examinations have stated that (1) his does not suffer from psoriatic arthritis, but instead from degenerative arthritis and (2) that his degenerative arthritis is not (a) related to service and (b) not caused by or aggravated by any of his service connected disabilities.  To the extent to which the Veteran attempted to provide an etiological opinion, he is not competent to do so in this particular case.  Determining the etiology of arthritis is a complicated medical question involving interpretation of radiological studies and knowledge of the different symptoms and clinical presentation of hip disorders.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter and therefore his opinion as to the etiology of his disease is not competent evidence in this particular case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  We also note that the lay opinion is not otherwise supported in the record and no other Jandreau exceptions are identified.  The Board does not require medical evidence, only competent evidence.  In this particular case, the lay evidence is not competent as to causation.  To the extent that he has related the diagnoses that he has received, he is competent to relate that which he has been informed.

While the Board has carefully reviewed the record in depth, we conclude that the preponderance of the evidence is against the claim.  The Board has also considered the benefit of the doubt rule in this case, but as there is no reliable evidence of a nexus to the service-connected disabilities, no evidence of symptoms or an event concerning arthritis during service, no evidence of continuous symptoms of arthritis, and no evidence that his current arthritic disability is due to either of his service connected disabilities the preponderance of the evidence is against the claim.  As the evidence is not in equipoise, there is no basis to apply the benefit of the doubt rule.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for an arthritic disability is denied.

Duty to Notify and Assist  

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated October 2008 and October 2009 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and secondary basis, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2014).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

As noted above, the instant claim was most recently remanded in September 2014 for additional development, specifically obtaining a new VA medical opinion and readjudicating the claim.  The Veteran was provided a VA examination in September 2014, which is adequate for the purposes of determining service connection on a direct and secondary basis as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a September 2014 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  







ORDER

Service connection for arthritis is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


